Order entered February 2, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01159-CV

                IN THE INTEREST OF C.S.N. AND J.T.N., CHILDREN

                    On Appeal from the 301st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-00-14691

                                        ORDER
      Based on the Court’s opinion of this date, we DENY as moot all pending motions.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE